Continuation of 12: The request for reconsideration has been considered but does not place the application in condition for allowance because: the proposed amendments do not raise new issues not previously addressed.

103 rejection:
The Applicant rolls up the limitations of dependent claim 21 into the independent claims. The Applicant essentially argues that the cited art does not teach the amended independent claims. As stated in the final rejection (see page 15), Lai reference teaches the limitations of dependent claim 21. As such, the Applicant’s amendments and arguments do not raise new issues.

/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        


/DAVID P SHARVIN/Primary Examiner, Art Unit 3692